       CASE 0:12-cr-00233-DWF-TNL Doc. 138 Filed 02/24/21 Page 1 of 7




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


United States of America,                             Criminal No. 12-233 (DWF/TNL)

                    Plaintiff,

v.                                                                 MEMORANDUM
                                                              OPINION AND ORDER
Christopher Sean Daniels,

                    Defendant.



Christopher Sean Daniels, pro se.

James S. Alexander and Justin A. Wesley, Assistant United States Attorneys, United
States Attorney’s Office, counsel for the Government.


                                    INTRODUCTION

      This matter is before the Court on Defendant Christopher Sean Daniels’s,

(“Daniels”) pro se motion for compassionate release in light of the COVID-19 pandemic.

(Doc. No. 125 (“Motion”); see also Doc. No. 126 (“Def. Memo.”).)1 The United States

of America (the “Government”) opposes Daniels’s Motion.2 (Doc. No. 133.) For the

reasons discussed below, the Court respectfully denies Daniels’s Motion.3


1
      Daniels’s supporting memorandum is the same document he submitted to the
warden at his facility for compassionate release. (See Def. Memo.)
2
      The Court also received and considered Daniels’s reply to the Government’s
opposition. (Doc. No. 137(“Reply”).)
3
      Daniels also filed a pro se motion to appoint counsel. (Doc. No. 130.) “[T]here is
no general right to counsel in post-conviction habeas proceedings for criminal
        CASE 0:12-cr-00233-DWF-TNL Doc. 138 Filed 02/24/21 Page 2 of 7




                                   BACKGROUND

      On April 10, 2013, Daniels was convicted of Felon in Possession of a Firearm, in

violation of 18 U.S.C. §§ 922(g)(1) and 924(e). (Doc. No. 63; see also Doc. No. 1.) On

November 1, 2013, this Court sentenced him to 204 months’ imprisonment to be

followed by a 5-year term of supervised release. (Doc. Nos. 77, 78.)

      Daniels is currently incarcerated at Pekin FCI in Pekin, IL with an anticipated

release date of February 27, 2027. Federal Bureau of Prisons, Inmate Locator,

https://www.bop.gov/inmateloc/ (last visited Feb. 23, 2021). Pekin FCI reports no active

COVID-19 cases among its inmates and 8 among its staff, 792 inmates and 71 staff who

have recovered, and no inmate or staff deaths from the virus. Federal Bureau of Prisons,

COVID-19: Coronavirus, https://www.bop.gov/coronavirus/ (last visited Feb. 23, 2021).

To date, the Bureau of Prisons (“BOP”) has performed 1,145 tests for COVID-19 at

Pekin FCI with 804 of them positive for the virus. Id.

      Daniels, who is 43 years old, now moves for compassionate release on the grounds

that he is at increased risk of severe infection from COVID-19 because he suffers from

chronic asthma. (Motion at 4; Def. Memo. at 1; Reply at 3-5 see also Doc. No. 135

(“Medical Records”).) He also expresses concern about his increased risk of contracting

COVID-19 in a prison setting.4 (Motion at 4; Def. Memo. at 2; Reply at 5.) Daniels


defendants.” United States v. Craycraft, 167 F.3d 451, 455 (8th Cir. 1999); Pollard v.
Delo, 28 F.3d 887, 888 (8th Cir. 1994). The Court respectfully denies Daniels’s motion
to appoint counsel.
4
      The record reflects that Daniels contracted COVID-19 on October 22, 2020.
(Medical Records at 12.)


                                            2
        CASE 0:12-cr-00233-DWF-TNL Doc. 138 Filed 02/24/21 Page 3 of 7




asserts that release is appropriate because “[t]here is no dispute that the nature and

circumstances of [his] charged offense and criminal history indicates [sic] that he is non-

violent and poses no danger to the community.” (Def. Memo. at 2; see also Reply

at 6-7.) He also contends that because he has served almost half of his sentence and has

committed himself to rehabilitation, the sentencing factors set forth in 18 U.S.C.

§ 3553(a) weigh in favor of release. (Reply at 7-9.)

                                       DISCUSSION

       The First Step Act allows the Court to reduce a defendant’s term of imprisonment

if it finds that “extraordinary and compelling reasons warrant such a reduction.”

18 U.S.C. § 3582(c)(1)(A)(i). Such “extraordinary and compelling reasons” include

(1) medical conditions which diminish the ability of the defendant to provide self-care in

prison and from which he or she is not expected to recover, (2) age-related deterioration,

(3) family circumstances, and (4) other extraordinary and compelling reasons that exist

either separately or in combination with the previously described categories. U.S.S.G.

§ 1B1.13 (“Sent’g Comm’n Pol’y Statement” or “Statement”), cmt. n.1(a)(ii).

       If “extraordinary and compelling reasons” exist, a reduction of sentence is

appropriate when “the defendant is not a danger to the safety of any other person or to the

community, as provided in 18 U.S.C. § 3142(g)” and “the reduction is consistent with

[the Sentencing Commission’s] policy statement.” Statement. The Court must also

consider the sentencing factors set forth in 18 U.S.C. § 3553(a) “to the extent they are

applicable.” 18 U.S.C. § 3582(c)(1)(A).




                                              3
        CASE 0:12-cr-00233-DWF-TNL Doc. 138 Filed 02/24/21 Page 4 of 7




       Notwithstanding, a defendant may move for a sentence reduction only after

complying with an exhaustion requirement. 18 U.S.C. § 3582(c)(1)(A). Specifically, a

defendant may move for a sentence reduction “[1] after the defendant has fully exhausted

all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on

the defendant’s behalf or [2] the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier . . . .”5 Id.

       The record reflects that Daniels requested compassionate release from the warden

at Pekin FCI on August 18, 2020 and that it was denied on September 28, 2020. (See

Doc. Nos. 126; 134.) Because more than 30 days have passed since his request was

denied, the Court finds that Daniels’s Motion is properly before it.

       After a careful review of Daniels’s Motion and other documentation, including his

Medical Records, the Court finds that his circumstances do not meet the demanding

standard necessary for compassionate release. Specifically, the Court finds that Daniels

does not suffer from any medical condition, alone or in combination with the presence of

COVID-19 at his prison facility, that is a sufficiently extraordinary and compelling

reason to warrant release. Although moderate to severe asthma may increase Daniels’s

risk for severe infection from COVID-19, it is unclear from Daniels’s Medical Records




5
       Although judicially created exhaustion requirements may sometimes be excused,
no exception applies to a statutory command such as that presented in
Section 3582(c)(1)(A). See Ross v. Blake, 136 S. Ct. 1850, 855-57 (2016) (rejecting
judicially created “special circumstances” exception to the exhaustion requirement
unambiguously stated in the Prison Litigation Reform Act of 1995).


                                               4
        CASE 0:12-cr-00233-DWF-TNL Doc. 138 Filed 02/24/21 Page 5 of 7




whether he currently suffers from asthma, or how severe the alleged asthma is.6 (See

Medical Records at 4, 8, 11 (indicating possible history of asthma but no information

supporting current diagnosis or impairment).) Even if Daniels does suffer from asthma,

the Court still finds that release is not warranted because there is no indication that

Daniels’s ability to provide self-care is diminished or that his facility is unable to provide

proper medical care.

       The Court also recognizes Daniels’s concern about contracting the virus in a

prison setting, particularly after already having contracted it once.7 Notwithstanding, this

Court agrees with others that a generalized fear of contracting COVID-19 is an

insufficiently extraordinary and compelling reason to warrant release. See, e.g., United

States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020); United States v. Eberhart, 2020 WL

1450745, at *2 (N.D. Cal. Mar. 25, 2020).

       It is truly unfortunate so many inmates at Pekin FCI have been infected with

COVID-19. It is promising, though, that the facility was able to provide appropriate

medical care such that all inmates who contracted the virus, including Daniels,

successfully recovered. The Court also notes that Pekin FCI continues to employ


6
       See Centers for Disease Control and Prevention, Coronavirus Disease: People with
Certain Medical Conditions, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-conditions.html (last visited Feb. 23, 2021) (stating that
moderate to severe asthma may increase a person’s risk of severe infection from
COVID-19).
7
       The Centers for Disease and Prevention does not recognize prior COVID-19
infection as a risk factor for severe illness should a person contract the virus again. See
id.


                                              5
        CASE 0:12-cr-00233-DWF-TNL Doc. 138 Filed 02/24/21 Page 6 of 7




measures to mitigate the spread of COVID-19 and that the BOP has currently

administered over 52,000 doses of the COVID-19 vaccine to all staff and inmates who

wish to receive it.8 Federal Bureau of Prisons, COVID-19: Coronavirus,

https://www.bop.gov/coronavirus/ (last visited Feb. 23, 2021). Sadly, until the vaccine is

more widely available, some level of continued spread is inevitable. In spite of the risk,

the BOP must continue to carry out its charge to incarcerate sentenced criminals to

protect the public and any release must be balanced against the danger it poses to society.

       Here, the Court finds that even if Daniels did present an extraordinary and

compelling reason, release is not appropriate because the Court cannot conclude that

Daniels does not pose a danger to the safety of the community.9 (See, e.g., PSR ¶¶ 6, 21,

36-37, 53.) Likewise, the Court finds that the § 3553(a) sentencing factors weigh


8
       Effective March 13, 2020, the BOP required all of its facilities to implement a set
of measures “to mitigate the spread of COVID-19” and “to ensure the continued effective
operation of the federal prison system.” See Federal Bureau of Prisons, BOP COVID-19
Action Plan, https://www.bop.gov/resources/news/20200313_covid-19.jsp (last visited
Feb. 23, 2021). Those steps include limiting visits and internal movement, increased
hygiene measures, and screening of both staff and inmates. (Id.) The BOP periodically
updates its Plan and is currently in Phase Nine. Federal Bureau of Prisons, Coronavirus
(COVID-19) Phase Nine Action Plan, https://prisonology.com/wp-
content/uploads/2020/08/COVID-19-Phase-9-COVID-Action-Plan.pdf. (last visited
Feb. 23, 2021).

        The BOP is also exercising greater authority to designate inmates for home
confinement. Federal Bureau of Prisons, COVID-19: Coronavirus,
https://www.bop.gov/coronavirus/ (last visited Feb. 23, 2021). Since March 2020, the
BOP has transferred more than 21,000 inmates to home confinement. Id.
9
       Daniels has served approximately half of his sentence, and less than the mandatory
minimum of 180 months. The Court cannot overlook the violence of Daniels’s offense
conduct and pattern of criminal conduct to conclude that he does not pose a danger to
public safety after serving just half of his sentence.


                                             6
        CASE 0:12-cr-00233-DWF-TNL Doc. 138 Filed 02/24/21 Page 7 of 7




strongly against release. Specifically, the Court finds that such a significant sentence

reduction would not adequately address the seriousness of the charges of Daniels’s

conviction, promote respect for the law or provide a just punishment.10

                                     CONCLUSION

       For the reasons set forth above, the Court finds that Daniels fails to present an

extraordinary and compelling reason to warrant compassionate release. The Court also

finds that release is not appropriate because it cannot conclude that Daniels poses no

danger to the safety of the community and because the § 3553(a) factors weigh against

release.11

                                         ORDER

       Based upon the foregoing, and on all the files, records, and proceedings herein, IT

IS HEREBY ORDERED that Defendant Christopher Sean Daniels’s pro se motion for

compassionate release in light of the COVID-19 pandemic (Doc. No. [125]) and his pro

se motion for appointment of counsel (Doc. No. [130]) are respectfully DENIED.


Date: February 24, 2021                   s/Donovan W. Frank
                                          DONOVAN W. FRANK
                                          United States District Judge


10
       While the Court finds that release is not appropriate at this time, the Court
commends Daniels for his commitment to rehabilitation and encourages him to maintain
his effort so that he may be the best version of himself when he is released.
11
      To the extent that Daniels’s Motion may be construed as a request for home
confinement, the Court briefly notes that the authority to determine a prisoner’s place of
confinement rests exclusively with the BOP, depriving the Court of jurisdiction to
consider any such request. Id. at *2-*3. United States v. James, Cr. No. 15-255, 2020
WL 1922568, at *2-*3 (D. Minn. Apr. 21, 2020).

                                             7
